PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Poon (Pan), Chi Wai (Zhiwei), Patrick
Application No. 15/863,915
Filed: 6 Jan 2018
For: MODULAR LIGHTING KIT

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition filed May 6, 2022, which is being treated as a feeless petition to withdraw holding of abandonment under 37 CFR 1.181, and in the alternative, a petition to waive the requirements under 37 CFR 1.137 for revival of the above-identified abandoned application. 

The petitions are DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. This time period is not extendable. See 37 CFR 1.181(f). This is not a final agency action within the meaning of 5 U.S.C. § 704. 

On December 2, 2019, the Office mailed a non-final Office action, which set a shortened statutory period for reply of three months from the mailing date of the Office action. No extensions of time under 37 CFR 1.136(a) were obtained. The USPTO did not receive a proper reply within the response period set in the non-final Office action mailed December 2, 2019. Accordingly, the application became abandoned by statute on March 3, 2020. On November 25, 2020, the Office issued a Notice of Abandonment. On March 10, 2021, a petition to withdraw holding of abandonment was filed, which was dismissed by the decision mailed August 13, 2021. Approximately nine months after the mailing of the dismissal decision on August 13, 2021, applicant filed the present petition on May 6, 2022. The Office is treated the petition as a feeless petition to withdraw holding of abandonment under 37 CFR 1.181, and in the alternative, a petition to waive the requirements under 37 CFR 1.137 for revival of the above-identified abandoned application. 

In reply section of the petition (form PTO/SB/64), applicant entered “Request exemption due to senior age – 60”. It appears applicant is requesting either a withdrawal of holding of abandonment, or wavier of the requirements for revival under 37 CFR 1.137, based on the “special” status for applicant’s age accorded to this application. Applicant did not provide any petition fee, the required reply to the outstanding non-final Office action of December 2, 2019, a statement of unintentional delay, nor any additional information explaining the extended period of delay between the mailing of the dismissal decision and the filing of the present petition. 

With regard to the petition to withdraw holding of abandonment, the Office notes that the “special’ status accorded to this application is not a basis for withdrawal of holding of abandonment.1 In particular, a petition to withdraw holding of abandonment under 37 CFR 1.181 is not an appropriate course of action in this instance because the application is indeed abandoned.2 37 CFR 1.135(a) specifies that an application becomes abandoned if applicant “fails to reply” to an office action within the fixed statutory period. This failure may result either from (A) failure to reply within the statutory period, or (B) insufficiency of reply, i.e., failure to file a "complete and proper reply, as the condition of the case may require" within the statutory period under 35 U.S.C. 133. Here, applicant did not file a complete and proper reply within the three-month shortened statutory response period as required by the non-final Office action of December 2, 2019. Therefore, this is no dispute the application is abandoned. Accordingly, a petition to withdraw holding of abandonment is not the appropriate avenue for relief, but rather a petition under 37 CFR 1.137(a) is necessary to revive the application.
With regard to the petition to waive the requirements under 37 CFR 1.137 for revival of the above-identified abandoned application, the Office notes that the “special’ status accorded to this application is not an exceptional circumstance nor a basis to suspend the requirements for revival under 37 CFR 1.137 and 35 U.S.C.§§ 27 and 41(a)(7). 35 U.S.C § 27 gives the Director of the USPTO the authority to establish procedures, including the requirement for payment of the petition fee specified in 35 U.S.C. 41(a)(7), to revive an unintentionally abandoned application and to accept an unintentionally delayed response upon petition by the applicant. As the requirements for revival are set by the statutory authority given to the Director of the USPTO, such requirements cannot be waived based on “special” status.3 
For revival of an application, an applicant must file petition under 37 CFR 1.137(a) accompanied by (1) the required reply to the outstanding Office action; (2) the petition fee as set forth in 1.17(m);4 (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional; and (4) additional information where there is a question whether the delay was unintentional. 

The Director may require additional information where there is a question as to whether the delay in seeking the revival of an abandoned application was unintentional. In this instance, there has been extended delay in seeking revival of the abandoned application. With any petition to revive, the Office will require applicant to provide a statement discussing the facts and circumstance surrounding the delay in support a conclusion that the entire period of delay is unintentional. See, e.g., Changes to Patent Practice and Procedure, 62 FR 53131, 53158–59, 53161 (October 10, 1997) (the length of the delay in filing a petition to revive may itself raise a question as to whether the delay was unintentional, and thus, the USPTO may require additional information as to the cause of the delay when a petition to revive is not filed promptly); See generally, Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

Of particular relevance to the Office are the events that transpired from the August 13, 2021 mailing of the dismissal decision to the filing of the present petition on May 6, 2022, and to the filing of a grantable petition under 37 CFR 1.137(a). Applicant’s statement must include a detailed explanation of the facts and circumstances that surrounded the periods of delay, including relevant dates, and responsible parties, where needed. 

A petition to revive form (PTO/SB/64) is enclosed with the decision. For general assistance in completing the petition form, petitioner may contact the USPTO Contact Center Division at 1-800-786-9199 (1-800-PTO-9199) or 571-272-1000, and select option 2. For assistance in preparing a proper reply in the appropriate format, petitioner may wish to contact the examiner or the Pro Se Assistance Program. The Pro Se Assistance Program, provides guidance to inventors who are not represented by a patent attorney or agent (pro se applicants), and can be contacted in a variety of ways:

Email: innovationdevelopment@uspto.gov 

Toll free phone number: 1-866-767-3848

Post Mail: Pro Se Assistance, Mail Stop 24P.O. Box 1450Alexandria, VA, 22313-1450

One-on-one assistance (by appointment):One-on-one assistance is available via video conference (WebEx) or telephone. Pro se personnel are available to meet with applicants to answer patent-related questions and assist in filing their applications. Inventors may take advantage of one-on-one assistance by contacting the OID to schedule an appointment.
For an appointment:Please call 1-866-767-3848 or email innovationdevelopment@uspto.gov.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure: Petition to Revive form (PTO/SB/64)



    
        
            
        
            
        
            
    

    
        1 “Special” status accorded to an application is one which is advanced out of turn by the examiner for examination of the application. 
        
        2 A petition to revive an abandoned application should not be confused with a petition to withdraw the examiner’s holding of abandonment. Where an applicant contends that the application is not in fact abandoned (e.g., there is disagreement as to the sufficiency of the reply, or as to controlling dates), a petition under 37 CFR 1.181(a) requesting withdrawal of holding of abandonment is the appropriate course of action, and such petition does not require a fee. Where there is no dispute as to whether an application is abandoned (e.g., the applicant’s contentions merely involve the cause of abandonment), a petition under 37 CFR 1.137  (accompanied by the appropriate petition fee) is necessary to revive the abandoned application. See MPEP 711.03(c).
        
        3 “In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed.” 37 CFR 1.183 emphasis added.
        
        4 MPEP 711.03(c)(II)(B) Petition Fee Requirement reads:
        
        35 U.S.C. 41(a)(7) provides that the Office shall charge [a fee] on filing each petition for the revival of an abandoned application for a patent [and] for the delayed payment of the fee for issuing each patent[.] 35 U.S.C. 41(a)(7) also provides that the Director may refund any part of the fee, in exceptional circumstances as determined by the Director. This provision permits the Office to refund (or waive) the fee specified in 35 U.S.C. 41(a)(7) in situations in which the failure to take the required action or pay the required fee was due to a widespread disaster, such as a hurricane, earthquake, or flood, in the manner that the Office would waive surcharges that are not required by statute. The "exceptional circumstances" provision does not permit applicants to request a refund on the basis of there being exceptional circumstances. 
        
        The phrase "[o]n filing" in 35 U.S.C. 41(a)(7) means that the petition fee is required for the filing (and not merely the grant) of a petition under 37 CFR 1.137. See H.R. Rep. No. 542, 97th Cong., 2d Sess. 6 (1982), reprinted in 1982 U.S.C.C.A.N. 770 ("[t]he fees set forth in this section are due on filing the petition"). Therefore, the Office: (A) will not refund the petition fee required by 37 CFR 1.17(m), regardless of whether the petition under 37 CFR 1.137 is dismissed or denied (unless there are exceptional circumstances as determined by the Director); and (B) will not reach the merits of any petition under 37 CFR 1.137 lacking the requisite petition fee.